Citation Nr: 0504403	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  97-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The veteran testified in May 1999 before the undersigned 
Veterans Law Judge, (then member of the Board), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002) and who will participate 
in this decision.  A copy of the hearing transcript issued 
following the hearing is of record.

This case was before the Board, previously, in July 1999 when 
it was remanded for further development.  The claim is now 
again before the Board.

The Board notes that the veteran was represented by Attorney 
James W. Stanley, whose authority to represent veterans was 
revoked by VA.  There is no indication that the RO notified 
the veteran of this or that it gave the veteran an 
opportunity to appoint a different representative.  However, 
as below explained, the Board is granting the veteran's claim 
on appeal.  Hence, it is not necessary to resolve this issue 
before continuing.

The veteran has averred that he is unable to obtain and 
maintain employment.  Due to the fact that the Board is 
herein granting the veteran's claim for service connection 
for PTSD, a claim for total disability rating for 
compensation purposes based on individual unemployability due 
to service connected disabilities (TDIU) is inferred.  The 
matter is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim of service connection for PTSD 
addressed in this decision.

2.  The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his active service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5102, 5103 and 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board is granting the veteran's claim seeking entitlement 
to service connection for PTSD.  No additional evidence is 
required to make a determination as to this issue, and, 
hence, any failure to comply with VCAA requirements as to 
this issue would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, PTSD was diagnosed in a VA examination 
conducted in September 1996, which was signed by the examiner 
in November 1996.  The examiner noted that he had reviewed 
the veteran's claims file.  

The report shows that the veteran reported complaints of 
being unable to forget the things that happened in Korea.  
The report shows that the veteran reported he was assigned to 
the 24th Infantry Division, 167th Field Artillery Battalion, B 
Battery, and that his job was as a gunner and #2 man on a 105 
Howitzer.  He reported he also sometimes drove a 2.5 ton 
truck.  The examiner observed, however, that the veteran's DD 
Form 214 reflected that he was a cook.  The veteran stated he 
arrived in Korea about January or February 1954, and was 
there for approximately 18 months.  They landed at Inson and 
fought near the demilitarized zone (DMZ).  This was after the 
truce of July 1953, but there were skirmishes.  He spoke of 
being exposed to enemy fire while on guard duty, and said 
that he and another soldier volunteered to rescue a wounded 
South Korean soldier from a Chinese mine-field.  Another 
troubling experience for him was the possibility that he hit 
a child while on a convoy to Seoul.  But the most stressful 
experience was the accidental drowning of two soldiers in his 
unit in a river.  The veteran described this incident as an 
accident.  He reported that the unit came upon a stream and 
three waded in together.  They didn't realize how swift and 
strong the water would be.  Of the three, only he survived.  
The current carried the others away.  They were screaming and 
hollering for help, but he was unable to help them and almost 
went under himself.  Later, the bodies were returned, and he 
and a lieutenant from the unit had to identify the bodies.  
It is this incident, he said that he remembers most 
frequently and vividly.

The veteran complained of intrusive thoughts, flashbacks, 
trouble sleeping and nightmares, exaggerated startle 
response, and loss of interest in things such as fishing near 
a river and being around people.  He also noted that he 
experienced feelings of guilt because he didn't save the 
soldiers who drowned.

The examiner observed the veteran to present as well oriented 
to time, place, and person.  He was quite alert and 
cooperative.  Mood was noted to be periodically depressed, at 
which time, the veteran explained, the joy is taken out of 
life.  The veteran's face did not change during the interview 
except when he spoke of or was thinking about Korea, at which 
time he broke down and cried.  He said that the boys who 
drowned are everywhere with him.  He expressed little sense 
of future.  Thought processes and speech was normal.  The 
examiner found no evidence of hallucinations, delusions, or 
schizophrenic trends; and no suicidal or homicidal ideation.  
Memory was troublesome, and the veteran admitted that it was 
bad and had been worse lately.

The examiner observed that the veteran exhibited 
symptomatology compatible with PTSD.  He noted the veteran 
said it was very hard to talk about what happened in Korea 
because he blamed himself.  The examiner observed the veteran 
to completely break down during the examination when speaking 
about his experiences in Korea.

The examiner diagnosed PTSD, chronic, delayed and dysthymia, 
and noted findings of depression and anxiety.

The Board therefore finds that the medical evidence 
establishes that the veteran manifests PTSD that is the 
result of stressful events he experienced during his active 
duty in Korea.

The Board now turns to the question of verification of the 
veteran's averred stressors.

The veteran avers that he suffers from PTSD as a result of 
stressors he experienced while on active duty in Korea.  
Specifically, in various statements and testimony both before 
a local hearing officer appearing at the RO in August 1997, 
and also before the undersigned Veterans Law Judge in May 
1999, he stated and testified that he was assigned to C 
Battery of the 63rd Field Artillery, 24th Infantry Division, 
that he was in Korea for a period of approximately one year 
and four months beginning on or about January or February 
1954, that the unit was positioned near the front lines, 
behind the DMZ, and that he worked as a 2-1/2 ton truck 
driver and #2 or #3 gunner ("powder") on the 105 Howitzer.  
As a member of this unit, he and others were exposed to enemy 
small arms fire, mortar and sniper fire, and artillery.  
Among the specific incidents that the veteran experienced, he 
and another soldier rescued a South Korean soldier from a 
Chinese-laid mine field.  The soldier had been partially 
blown up, but was alive when they rescued him.  In addition, 
he testified and submitted statements concerning the drowning 
of two fellow-soldiers.  The veteran described this incident, 
in particular, in a January 2000 statement.  Throughout the 
claims file, this incident seems to haunt the veteran the 
most. 

I want to be very specifice about this 
drowning incident even though it's hard 
for me to do this, and it brings tears to 
my eyes thinking about it.  ... I will 
attempt to describe every detail of the 
drownings, how it happened, where it 
happened, when it happened, and why.

[our BTRY] had been up what they called 
the front lines.  And we were replaced, 
by another battalion and were pulled 
back, about 70 miles north of Souel.  I 
think it was a little town of Chunchong 
or Musani (not sure of name).  But we 
hadn't bathed in about two weeks.  So we 
were drove down to a nearby river (we 
might have walked).  I think it was the 
Imjiim River (not sure), may have been 
Hahn River.  We were not told that 
because of mountains so high that ankle 
deep water would knock you down, pull you 
down.  Because it was so swift.  Found 
out later we were suppose to hold hands 
when we went in the river.  But we wasn't 
told that then.  This was I think the 
summer of 1955 it was late in the 
evening.  When we got to the river, 1st 
Lieutenant []who was our Btry Commander ... 
called a formation and everybody got 
undressed, and most of us ran and jumped 
in the river.  We were strung out along 
the bank of river.  When we went in (and 
here comes the hard part), [] myself and 
three other soilders and dear friends 
went in a little down river from the 
others 100 yds approx.  And we all dove 
in.  And I'm pretty sure we were going to 
swim across the river (it wasn't very 
wide there) ...

...

So my two friends were in front of me, 
fighting the current, and another soilder 
and friend was back on the bank he was 
from Pennsylvania, I can't remember his 
name.  He had got out and was hollering 
at us to come back.  About this time the 
current had swept the one in front away.  
He just dissapered and didn't come up.  
But the other was just a little ways from 
me.  He was still fighting the current.  
He went under once and was come up, he 
was screaming for help but there was 
nothing I could do.  And I can still see 
his eyes today ... pleading.  And both of 
these soilders are still with me today.  
Everywhere I go they are with me.  I 
can't [] away from them, and as a result 
I stay so present.  It is something I 
haven't learned to live with, I feel 
guilty somehow, because I couldn't save 
them, and I came very, very close to 
loosing my life, the same way.  I don't 
know why I was spared (sic, underline in 
original).

Available service personnel records document that the veteran 
served overseas for one year, four months, and 20 days, and 
was awarded the Korean service medal.  Service medical 
records further reflect treatment while the veteran was 
assigned to Battery C, 63rd Field Artillery Battalion in and 
around July 1954 and January 1955.  

The Board notes that it remanded this case in July 1999 for 
further development including to obtain the veteran's service 
personnel records, and for verification of his stressor(s) by 
the U.S Armed Services Center for Research of Unit Records 
(USASCRUR).  Further VA examination was also requested.  

The evidentiary record demonstrates that the RO attempted to 
comply with the Remand.  The RO made additional requests of 
the National Personnel Records Center (NPRC) for the 
veteran's service personnel records, but NPRC responded, in 
August 2000 and December 2000 that the records could not be 
reconstructed.  Nonetheless, following receipt of the 
veteran's January 2000 stressor statement, the RO requested 
verification of the veteran's averred stressors from 
USASCRUR.

In November 2003, USASCRUR responded that it could not locate 
unit histories for either the veteran's unit or the unit to 
which the 63rd Field Artillery Battalion, 24th Infantry 
Division, was attached (the 8th Army).  USASCRUR recommended 
that the RO search morning reports for further information.  
The RO attempted to do this, sending the request to NPRC.  
NPRC responded that it needed more precise information as to 
the date the event or events had occurred.  The RO, in turn, 
requested such information from the veteran, but the veteran 
did not respond to this letter.

The Board notes that the dates of the veteran's averred 
stressors, particularly the drowning incident, is of record.  
In addition, the Board can find no evidence of any effort to 
reconstruct the veteran's service personnel record.  Finally, 
the Board observes that while the RO informed the veteran it 
would be scheduling a VA examination for the veteran, there 
is no indication in the record that this was accomplished.  
Notwithstanding, as noted above, the Board finds that it may 
grant the veteran's claim based on the evidence already of 
record.  Hence these failures to fully develop the claim and 
comply with the July 1999 remand are not prejudicial to the 
veteran in this case and, in the circumstances of this case, 
further development would serve no useful purpose.  See 
Bernard, supra.  See also See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

As described above, the September 1996 VA examination report 
reflects a diagnosis of PTSD that the examiner found was 
etiologically related to stressful experiences the veteran 
incurred while on active service in Korea.  Of particular 
note in the examiner's report is the incident involving the 
accidental drowning of two soldiers in a river in Korea.  The 
veteran expressed a profound sense of sadness and guilt over 
this experience, and stated that two soldiers are still with 
him, everywhere he goes. 

The veteran has not received any medals or citations that 
conclusively indicate service in combat.  And, while he 
argues that he served as a gunner and truck driver in Korea, 
available service personnel records indicate that his 
military occupational specialty (MOS) was that of a cook, 
941.10.  USASCRUR was unable to establish that the veteran 
served in combat.

An Internet search for the 63rd Field Artillery Battalion 
reflects that the unit did serve in Korea, arriving in mid 
July 1953, just before the Armistice and delivering fire 
against the enemy in the I Corps sector.  The RO has not 
considered the veteran's claim under Pentecost v. Principi, 
16 Vet. App. 124 (2002); see also Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (holding that "corroboration of every detail 
[of a claimed stressor] including the appellant's personal 
participation" is not required; rather an appellant only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his or her personal exposure.)

Yet, while the unit history found online corroborates the 
veteran's argument that his unit, and he, by extension, 
participated in combat, the Board finds it is not necessary 
to find that the veteran served in combat to grant his claim 
for PTSD.

In the present case, the veteran has submitted a buddy 
statement, undated but received by the RO in August 1999.  
The statement is proffered by the former Chief of the First 
Howitzer Section, 63 Field Artillery Battalion, 24th 
Division, Korea, who also witnessed the drowning of the two 
soldiers.  He states:

In 1954, I [] was Chief of the First 
Howitzer Section.

We were given a special day of rest.  We 
went swimming.  We formed ranks and put 
our boots and clothing by our right foot.

After swimming, we put our clothes and 
boots back on.  There were two sets of 
boots and clothing left over.  We had 
lost two men in the river.  They were 
found days later.  After viewing the 
bodies it was determined that they were 
from our outfit, the 63 FABN, 24th Div.

Yes, [the veteran] was there.

It was a sad thing.  After surviving the 
war, to die while swimming the Imjin 
River.


Corroborating this statement, a morning report obtained by 
the veteran's representative, dated August 12, 1954, shows 
that a soldier was lost as dead by drowning in the Soyang 
Gang River, 1 mile North Kuandaeri Korea, on August 8, 1954.  
The record shows the soldier was previously listed as absent 
without leave (AWOL).  

In his testimony before the undersigned Veteran's Law Judge, 
the veteran stated that he and the individual who coached him 
back to the shore were initially the only two that knew what 
had happened to the missing soldiers.

... the water was swift in Korea, ankle 
deep, you couldn't stand up in it.  We 
didn't know that 'cause they didn't tell 
us and we're supposed to held hands but 
this lieutenant commander didn't tell us 
that.  Everybody just jumped in.  Nobody 
knew these two people but me and one more 
guy in Pennsylvania and he was a black 
soldier.  We were the only two that knew 
that they died in that water.  So when we 
got back to the formation then there were 
two sets of fatigues there, nobody in 
them.  But I try to get to this one, he 
went down once and screaming but I 
couldn't reach him.

The veteran's testimony is consistent with his statements and 
with the statements he made to the VA examiner.  The Board 
finds him to be a credible witness.

After review of the evidence the Board finds that the buddy 
statement and morning report corroborate the veteran's 
testimony, and hence adequately corroborate his averred 
stressor.  See Cohen v. Brown, 10 Vet. App. 128 (1997); see 
also 38 C.F.R. § 3.304(f) (2004).

This incident is one of the stressors that the VA examining 
physician-who conducted the September 1996 examination 
report-identified as causing the veteran's symptoms, 
including intrusive thoughts and survivor guilt.

In summary, the record presents a valid diagnosis of PTSD 
related to stressful experiences the veteran reported he 
underwent during active service in Korea.  The evidence of 
record corroborates these stressors, namely the incident 
involving the accidental drowning of two soldiers in a river 
in Korea.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests PTSD that 
is the result of stressors he experienced while on active 
service in Korea.  The Board therefore concludes that service 
connection for PTSD is appropriate.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


